Citation Nr: 1109012	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-13 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1975 to December 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2011 videoconference hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The RO received correspondence from the Veteran in September 2008 regarding his previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Since the correspondence was received more than one year after the rating decision, the RO correctly interpreted the correspondence as a request to reopen the claim.  However, although the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD has been raised by the record, it has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied service connection for a back disorder.

2.  The evidence associated with the claims file subsequent to the November 2002 decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The competent and probative evidence preponderates against a finding that the Veteran's back disorder is due to any incident or event in military service, nor was arthritis manifested during service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision, which denied service connection for a back disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the November 2002 rating decision is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  A back disorder was not incurred in or aggravated by service, nor may back arthritis be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In July 2004, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  It stated that, since his claim had previously been denied, new and material evidence that addressed the reason for the previous denial was necessary in order to reopen the claim.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  A March 2006 letter describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the July 2004 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the Court's ruling in Dingess), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the February 2005 rating decision, May 2007 SOC, and August 2008 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through his testimony at the Board hearing and submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Finally, the claim was readjudicated in the May 2007 SOC after proper notice was sent.  Moreover, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Additionally, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the San Antonio and Houston VA Medical Centers (VAMCs), and private treatment records.  

Additionally, the Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of a back disorder either during service or for over 20 years following separation from active service.  Moreover, there are no competent medical opinions suggesting a relationship between his current back problems and active service, and no other medical evidence of record suggests a causal relationship between the current back disorder and active service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
In June 2002, the Veteran raised a claim of entitlement to service connection for back disorder.  This claim was denied in a November 2002 rating decision, and the denial was confirmed in a February 2004 SOC.  The Veteran did not file a timely appeal.  Consequently, the November 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In May 2004, the Veteran filed a request to reopen his claim for service connection for a back disorder.  The claim was denied in a February 2005 rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim.  

It appears that the RO addressed the back condition claim, in part, on the merits in its February 2005 rating decision.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final, November 2002, rating decision denying the Veteran's claim of entitlement to service connection for a back disorder included service treatment records and private treatment records.       

The STRs were negative for any complaints of or manifestations of back pain or mention of the injury claimed by the Veteran to have caused his back pain.  The records of Dr. R.S.H., a private physician, showed complaints of "increased low back pain" in March 2001.   

Based on the above evidence, the claim was denied.  Specifically, the RO in November 2002 determined that there was no evidence linking the Veteran's current back disorder to military service, because the STRs were negative for back complaints and there was a gap of 25 years between separation from service and the first documentation of back problems. 

Evidence added to the record since the time of the last final denial, in November 2002, includes outpatient records from the Houston and San Antonio VAMCs, private treatment records, and testimony from the Veteran and his daughter at a the January 2011 Travel Board hearing.  The Veteran testified regarding a fall he sustained during active service in which he injured his back, and VAMC records dated many years later also contained the same history of onset of back pain.  Additionally, testimony from the Veteran and his daughter support his assertion that he had sought treatment for back pain shortly after discharge from service.       

The evidence added to the record since the previous November 2002 denial constitutes new and material evidence.  It addresses the existence of a relationship between the current disorder and active service, which is an unestablished fact necessary to substantiate the claim.  Further, it is not redundant, as there have been no previous records containing a link between the current back pain and active service.  Finally, it does raise a reasonable possibility of substantiating the back disorder claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is reopened.  

Because the Veteran has demonstrated by his testimony at his hearing that he was aware of the required elements to substantiate his claim, and because the RO considered the merits of the underlying service connection claim in the February 2005 rating decision, February 2004 SOC, and August 2008 SSOC in the pending appeal, the Board may proceed with appellate review at this time without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends that his current back disorder is related to a fall he sustained during active service.  Specifically, at the 2011 Board hearing, he testified that in March 1976, while stationed in Okinawa, he fell approximately 10 to 12 feet on a trail off a cliff and popped his back.  His representative stated that his STRs documented this fall with subsequent trapezius (upper back) pain.  

The Veteran's STRs do document trapezius pain when using his flak jacket or pack in March 1976.  He was subsequently treated in March and April 1976 for shoulder pain, and was diagnosed with an "infraspinular strain" (presumably a strain of the infraspinatus, one of the rotator cuff muscles of the shoulder joint).  However, there is no documentation of a fall.  

The Board notes, in regard to the trapezius and shoulder pain documented in service, that the Veteran has been denied service connection for a left shoulder disorder.  

Following separation from service, the first documentation of back pain is in a VAMC discharge note from June 1997.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The note, primarily addressing hospitalization for psychiatric reasons, states that the Veteran sprained his back while playing basketball during his hospital stay, and required Robaxin every 6 hours as needed for severe pain. 

In March 2001, when the Veteran reported "increased low back pain" to Dr. R.S.H.  The doctor was treating him for a work injury involving the knee, and stated that if the back was found to be compensable as well, he would see the Veteran for management of the condition.


In May 2002, the Veteran reported chronic back pain at the VAMC.  It was noted that he had filed multiple claims regarding his back, including workers' compensation and claims against automobile insurance companies.  Currently, he stated that he injured his back climbing into a van and that he had filed a claim for that injury as well.  The Veteran sat comfortably in a chair and was easily able to rise and sit on the examination table.  There was no palpable spasm in the back, and he had exaggerated response to very superficial pressure.  Straight leg raising test was negative, motor examination was 5 out of 5, and sensory examination was intact.  The doctor assessed chronic low back pain with questionable exacerbation.  

In June 2002, the Veteran sought treatment at the San Antonio VAMC with complaints of sharp low back pain, as well as neck and left arm pain.  He provided a history of having fallen 30 feet off a cliff while in service, landing directly on his back.  He said that he reinjured his back in 2000 with an on-the-job twisting injury, and again in 2001 when pushing a vehicle out of an intersection.  Currently, he presented with low back complaints after falling last week while trying to kill a wasp.  A note just following that event states that he reported to the VAMC twice in one day for back pain.  

An October 2002 VAMC note indicates the Veteran had not worked since his back injury in 2000.  A November 2002 VAMC note indicates he had suffered with low back pain since 1974.  A December 2002 letter from Dr. B.E., a psychiatrist, states that the Veteran had been unable to work because of his chronic back pain, as well as mental distress.  

A June 2003 note from Dr. R.P. states that the Veteran slipped and fell in June 2002, landing on his back, and had been complaining of neck and back pain since then.  The doctor had assessed lumbalgia with some signs of radiculopathy in both lower extremities, as well as cervical radiculopathy.

A June 2003 MRI of the lumbar spine showed mild disc desiccation at L4-L5 associated with a posterior annular tear, and a posterolateral disc bulge excentric to the left which extended to the left-sided inferior neural foramen.  The exiting nerve root was shown to escape more superiorly without significant impingement on these static images.  The remainder of the lumbar levels were unremarkable for age with only mild age-appropriate degenerative endplate changes, no spondylolisthesis, and no significant central or neural foraminal narrowing.

An MRI of the lumbar spine conducted in February 2005 showed lumbar spondylosis with a broad based left foraminal disc protrusion at L4-L5, no definite evidence of compressive radiculopathy, and a small right renal cortical lesion that was noted to likely be 0a small cortical cyst.  

The Veteran began treating with Dr. S.S.J. that month, who assessed low back pain with radiculopathy and myofascial pain syndrome, which the doctor suspected was a large part of his back pain.  She administered fairly regular trigger point injections for his back pain through April 2007.  

A September 2005 VAMC note indicates the Veteran was taking Hydrocodone for his chronic low back pain.  A separate mental health note states that the Veteran said he had been depressed since he injured his back in the military and could no longer carry out his duties.  

At the 2011 Board hearing, the Veteran testified the he injured his back and shoulder in a fall in March 1976.  He sought treatment for the injury in March and April of that year.  The Veteran said that, following separation from service, he began self-medicating for back pain and depression with illegal drugs.  Around October 1977, he sought treatment at the Houston VAMC for arm pain from drug use, and when they asked him if he wanted psychiatric treatment at that time, he declined.  In this regard, the Board notes that the Veteran seemed to offer testimony regarding his pending PTSD claim at several times during the hearing.  He said he sought treatment for back pain on two occasions while he was in prison from 1977 to 1984.  He continued to self medicate for pain, and in 1995, he sought treatment at the VAMC for drug use.  He said they gave him muscle relaxers at the time.  Then, the Veteran sought treatment with Dr. R.S.H. in 2001 for low back pain and knee problems, the latter relating to a workers' compensation claim.



The Veteran further testified that he had been receiving Social Security Disability (SSD) benefits since 2000, and a January 2004 Social Security Determination indicates the benefits were awarded for drug addiction, depression, suicidal, knee, arm, and bladder problems.  Thus, the records from the Social Security Administration do not appear to be relevant to the back claim.      

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a back disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the back were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge from service.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current back pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's back pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Although the Veteran's service records show treatment for an infraspinatus strain and shoulder pain in service, there is no evidence of any back pain in active service.  Following service, there was no documentation of complaints or treatment for back pain until 1997 (following a basketball injury), over 20 years after his separation from service.  Moreover, the record shows subsequent back injuries in 2000, 2001, May 2002, and June 2002, with multiple claims filed against multiple entities for back injuries.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for over 20 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the back pain to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 



ORDER

Service connection for a back disorder is denied.  



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


